Citation Nr: 0411604	
Decision Date: 05/04/04    Archive Date: 05/14/04

DOCKET NO.  03-15 665	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, Puerto Rico



THE ISSUES

1.  Entitlement to service connection for psoriasis vulgaris 
due to exposure to ionizing radiation.

2.  Entitlement to service connection for seborrheic 
keratosis due to exposure to ionizing radiation.



ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

The veteran had active service from June 1954 to June 1956.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


REMAND

The veteran is seeking entitlement to service connection for 
psoriasis vulgaris and seborrheic keratosis due to exposure 
to ionizing radiation.  He alleges that he was exposed to 
radiation while in service, specifically while stationed at 
Fort Lewis, Washington.  He states that there was a maneuver 
"using atomic warfare," that he was exposed while on guard 
duty to a hot rain that began falling on a cold day, that he 
washed his hands to warm up, and that "[f]or a couple of 
weeks [his] hands gleamed with beautiful colors during [the] 
night."  He states that he now has a rash on his hands.

In his application for service connection dated in July 2001, 
he reported that doctors in Puerto Rico had not been able to 
diagnose his skin and body sores, "but [he has] been made 
aware that [he] was exposed to ionizing radiation."  With 
reference to medical treatment, he indicated that he had been 
treated for "ionizing radiation" between May 1, 1988 and 
July 12, 2001 by "different [m]edical [p]ractitioners" in 
San Juan, Puerto Rico.  The records of this treatment have 
not been associated with the veteran's claims file.  
Nevertheless, the records of this treatment may be relevant 
to the veteran's claim; he should either submit them directly 
to VA, or assist VA in obtaining such records by completing 
the appropriate form (VA Form 21-4142).  (While he was 
previously furnished with a VA Form 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs, it is unclear whether he understood the 
intent of that form inasmuch as he returned the form to the 
RO in March 2002 with a statement of contentions in the 
"Comments" section, but with no information regarding 
sources of medical information.)  The Board believes that 
another attempt should be made to obtain any such information 
from the veteran; the VA Form 21-4142 furnished to him 
pursuant to this remand should be accompanied by an 
explanation of the purpose of that form.

This case is accordingly REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
inform him that he should submit any 
medical evidence he may have pertaining 
to treatment for his skin disabilities 
and for "ionizing radiation."  In 
connection with this matter, he should be 
furnished the appropriate forms (VA Form 
21-4142) to allow VA to obtain any 
indicated medical records.  These forms 
should be accompanied by a letter 
explaining the particular purpose of 
these forms, with instruction as to how 
the forms should be completed by the 
veteran.

2.  Thereafter, the RO should undertake 
any additional development suggested by 
newly received evidence, and thereafter 
re-adjudicate the issues on appeal.  If 
the decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

